Title: From James Madison to Thomas Jefferson, 3 October 1801
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Orange Octobr. 3. 1801
Mr. Kemble followed you on tuesday afternoon, with the despatches for Mr. Livingston & Mr. Pinkney, & I hope arrived in time to get them to N. York before the frigate could sail. By detaining him no time was lost as he was employed in making fair copies, otherwise to be made in the office, & as by reposing himself & his horse he could return the more expeditiously. The distribution of the slaves among the Legatees & the subsequent interchanges among them for the accomodation of both have consumed the whole of this week. The sales of personal estate &c. will begin on monday, & I had hoped would have ended on the same day. It is now understood that it will employ two days. I shall not lose a moment in hastening thereafter my departure & journey. The delay would give me much concern if it were not unavoidable, & if I did not flatter myself that no public inconvenience would flow from it. With the most respectful attachment I am ever yours
James Madison
 

   RC (DLC). Docketed by Jefferson as received 6 Oct.


   JM to Livingston, 28 Sept. 1801, and JM to Pinckney, 25 Sept. 1801. On 2 Oct. Wagner forwarded JM’s instructions to Livingston along with his commission and letter of credence as minister plenipotentiary, copies of pertinent instructions given to other ministers and consuls, a cipher, additional instructions on financial matters, a report on French consular appointments, and other papers (Wagner to Livingston, 2 and 3 Oct. 1801 [DNA: RG 59, IM, vol. 6]). Livingston retained copies of many of these documents in his official letter-book (NHi: Livingston Papers, vol. 2).


   On 23 Oct. 1801 Hazen Kimball, a State Department clerk, was paid $50 “for going from Washington to Orange County, Virginia, with dispatches for the Secretary of State” (DNA: RG 59, DB, p. 116).


   Sales of the personal property from the estate of JM’s father were held on 9 Sept., 5 Oct., and 20 Nov. 1801, but a few remaining items were not sold until May 1802 (see “Account Sales of Property belonging to the estate of James Madison deceased,” n.d. [DLC, series 4]).


   Jefferson had departed for Washington on 27 Sept., arriving 30 Sept. JM arrived there 11 Oct., having probably left Montpelier on 8 or 9 Oct. (Malone, Jefferson and His TimeDumas Malone, Jefferson and His Time (6 vols.; Boston, 1948–81)., 4:xxvi; National Intelligencer, 14 Oct. 1801).

